Citation Nr: 1537028	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  10-13 990A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for thoracic and lumbar spine degenerative arthritis with thoracic spine dextrorotoscoliosis.

2.  Entitlement to an initial rating in excess of 10 percent for left ankle sprain and left Achilles calcaneal spur.

3.  Entitlement to a compensable rating for restless leg syndrome.

4.  Entitlement to a compensable rating for a right shoulder strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to December 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2009 and May 2011 rating decisions of the Winston-Salem, North Carolina Regional Office (RO).  In May 2015, the Veteran had a hearing before the undersigned Acting Veterans Law Judge via a Travel Board and a transcript of that hearing is of record.  

This appeal was processed using Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  


Thoracic and lumbar spine degenerative arthritis with thoracic spine dextrorotoscoliosis

The Veteran asserts that his thoracic and lumbar spine symptoms have worsened since the last VA examination in November 2008.  Specifically, at the May 2015 Board hearing, the Veteran testified that he feels that his range of motion has become limited and that he continues to self-treat his back pain with over-the-counter medications.  In light of the Veteran's statements suggesting a possible worsening of his thoracic and lumbar spine degenerative arthritis since the most recent November 2008 VA examination, the most recent VA examination may not reflect the current state of the Veteran's thoracic and lumbar spine degenerative arthritis disability.  As such, the Board finds it is appropriate to afford the Veteran a new VA examination to evaluate the current severity of his thoracic and lumbar spine degenerative arthritis disability.  Green v. Derwinski, 1 Vet. App. 121 (1991); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Left ankle sprain and left Achilles calcaneal spur

The Veteran asserts that his left ankle and left Achilles calcaneal spur symptoms have worsened since the last VA examination in November 2008.  Specifically, at the May 2015 Board hearing, the Veteran testified that he has limited range of motion in his ankle, and he has pain in his heel when walking or exercising.  He also stated that he takes over-the-counter pain medication for his heel and ankle conditions.  In light of the Veteran's statements suggesting a possible worsening of his left ankle and left Achilles calcaneal spur symptoms since the most recent November 2008 VA examination, the most recent VA examination may not reflect the current state of the Veteran's left ankle and left Achilles calcaneal spur disability.  As such, the Board finds it is appropriate to afford the Veteran a new VA examination to evaluate the current severity of his left ankle and left Achilles calcaneal spur disability.  Green v. Derwinski, 1 Vet. App. 121 (1991); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).



Restless leg syndrome

The Veteran asserts that his restless leg syndrome is more disabling than the current noncompensable rating reflects.  At the May 2015 Board hearing, the Veteran testified that he has an uncontrollable urge to move his legs, he has discomfort in his legs, and although he takes medication for his condition he still has a great deal of difficulty getting to sleep and staying asleep and often sleeps on the couch so he doesn't disturb his wife.  In light of the Veteran's statements suggesting a possible worsening of his restless leg symptoms since the most recent November 2008 VA examination, the most recent VA examination may not reflect the current state of the Veteran's restless leg syndrome disability.  As such, the Board finds it is appropriate to afford the Veteran a new VA examination to evaluate the current severity of his restless leg syndrome disability.  Green v. Derwinski, 1 Vet. App. 121 (1991); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Right shoulder sprain

The Veteran asserts that his right shoulder sprain is more disabling than the current noncompensable rating reflects.  At the May 2015 Board hearing, the Veteran testified that he has continued to have pain in his right shoulder, he has difficulty lifting with his right hand due to his shoulder pain, and he gets fatigue in the shoulder with aching pain after repeated use.  In light of the Veteran's statements suggesting a possible worsening of right shoulder symptoms since the most recent December 2008 VA examination, the most recent VA examination may not reflect the current state of the Veteran's right shoulder condition.  As such, the Board finds it is appropriate to afford the Veteran a new VA examination to evaluate the current severity of his right shoulder condition.  Green v. Derwinski, 1 Vet. App. 121 (1991); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).






Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should undertake appropriate development to obtain any outstanding, pertinent VA treatment records and associate them with the virtual claims file.

2.  Schedule the Veteran for a VA examination with an examiner who hasn't previously examined him, to determine the current severity of the Veteran's service-connected thoracic and lumbar spine degenerative arthritis with thoracic spine dextrorotoscoliosis disability.  The examiner must review the claims file and note that review in the examination report.  All indicated studies and tests should also be performed.

The examiner should provide a rationale for all opinions expressed.  If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided. 

3.  Schedule the Veteran for a VA examination with an examiner who hasn't previously examined him, to determine the current severity of the Veteran's service-connected left ankle and left Achilles calcaneal spur disability.  The examiner must review the Veteran's claims file and note that review in the VA examination report.  All indicated studies and tests should be performed.

The examiner should address the Veteran's reports of limited range of motion in his left ankle and his reports of pain in his left heel when walking and exercising.  

The examiner should provide a rationale for all opinions expressed.  If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided. 

4.  Schedule the Veteran for a VA examination with an examiner who hasn't previously examined him, to determine the current severity of the Veteran's service-connected restless leg syndrome disability.  The examiner must review the Veteran's claims file and note that review in the VA examination report.  All indicated studies and tests should also be performed.

Specifically, the examiner should identify whether the Veteran's restless leg symptoms are mild, moderate, or severe based on the Veteran's report of discomfort in his legs and some sleep disturbance despite being on medication for his condition.

The examiner should provide a rationale for all opinions expressed.  If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided. 

5.  Schedule the Veteran for a VA examination with an examiner who hasn't previously examined him, to determine the current severity of the Veteran's service-connected right shoulder condition.  The examiner must review the claims file and note that review in the examination report.  All indicated studies and tests should be performed.

The examiner should take into account and address the Veteran's report of chronic pain, his difficulty lifting with his right hand due to his right shoulder pain, and his complaints of fatigue with aching pain in his right shoulder after repeated use.

The examiner should provide a rationale for all opinions expressed.  If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided. 

6.  Then readjudicate the claims on appeal.  If the benefit is not granted, issue a supplemental statement of the case, allow an appropriate time for response, and then return the case to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




